IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                       )
                                        )      ID No.’s 1209019437, 1210007375
                                        )      In and For Kent County
  v.                                    )
                                        )
                                        )
MICHAEL D. HARRIS,                      )
                                        )
                Defendant.              )

                                      O RD ER
       On this 3rd day of March, 2017, upon consideration of the Defendant’s
Motion For Postconviction Relief Pursuant to Superior Court Criminal Rule 61,
the Commissioner’s Report and Recommendation and the record in this case, it
appears that:
       1. The Defendant, Michael D. Harris (“Harris”), pled guilty on March 13,
2013, to one count of Drug Dealing, 16 Del. C. § 4754(1), one count of Assault
Second Degree, 11 Del. C. § 612, two counts of Offensive Touching of Law
Enforcement Officer lesser included offense of Assault Second Degree, 11 Del. C.
§ 601(a)(1), and one count of Resisting Arrest, 11 Del. C. § 1257. In exchange for
Harris’ plea, the State entered nolle prosequis on the remaining charges. As part of
the plea agreement, the Court sentenced Harris to twenty years at Level V,
suspended after eight years followed by various levels of probation.
       2. The Defendant did not appeal his conviction or sentence to the Delaware
Supreme Court; instead he filed, pro se, the pending Motion For Postconviction
Relief pursuant to Superior Court Criminal Rule 61. The Court signed an Order
requesting that the Office of Conflicts Counsel appoint counsel for Harris. After
State v. Harris
ID No.’s 1209019437, 1210007375
March 3, 2017

review, Appointed Counsel determined that there were no meritorious grounds for
relief and on May 11, 2015 Appointed Counsel filed a Motion to Withdraw. On
July 9, 2015, the Court granted Appointed Counsel’s Motion to Withdraw. In
Harris’ original and amended motions the Defendant raises the following grounds
for relief: 1) ineffective assistance of counsel; 2) under Alleyne v. United States,
133 S. Ct 2151 12013 (sic); and 3) inefftive (sic) assistance of counsel, claim two.
       3. On April 7, 2014, Harris filed a Motion to Amend his Rule 61 adding the
following ground: 1) newly discovered evidence.
       4. On May 21, 2015, Defendant filed an “Amendment of Motion for
Postconviction” stating the following ground: 1) the stop performed was illegal
and in violation of the Fourth Amendment of the United States Constitution and
Article 1 Section 6 of the Delaware Constitution.
       5. The Court referred this motion to Superior Court Commissioner Andrea
M. Freud pursuant to 10 Del. C. §512(b) and Superior Court Criminal Rule 62 for
proposed findings of facts and conclusions of law.
       6. The Commissioner has filed a Report and Recommendation concluding
that the Motion For Postconviction Relief should be denied, because it is
procedurally barred and completely meritless.
       NOW, THEREFORE, after de novo review of the record in this action, and
for reasons stated in the Commissioner’s Report and Recommendation dated
January 30, 2017,
       IT IS ORDERED that the Commissioner’s Report and Recommendation is
adopted by the Court, and the Defendant’s Motion for Postconviction Relief is

                                             2
State v. Harris
ID No.’s 1209019437, 1210007375
March 3, 2017

denied as procedurally barred and meritless.


                                               /s/ Robert B. Young
                                                        J.

RBY/lmc
oc: Prothonotary
cc: Honorable Andrea M. Freud
     Jason C. Cohee, Esq.
     Anthony J. Capone, Esq.
     Alexander W. Funk , Esq.
     Michael D. Harris, JTVCC




                                          3